EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-8 (No. 333-129294) and Form S-3 (No. 333-175073) of Rexahn Pharmaceuticals, Inc., of our reports dated March 15, 2012 relating to the financial statements, and the effectiveness of Rexahn Pharmaceuticals Inc.’s internal control over financial reporting, which appear in this Form10-K. /s/ PARENTEBEARD LLC Reading Pennsylvania March 15, 2012
